                   CASE 0:20-cr-00104-NEB-TNL Doc. 51 Filed 09/30/20 Page 1 of 1

                         IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF MINNESOTA
                                    CRIMINAL MOTION HEARING

UNITED STATES OF AMERICA,

                                   Plaintiff,                                     COURT MINUTES
                                                                                   BEFORE: Tony N. Leung
v.                                                                                  U.S. Magistrate Judge

Matthew Lee Rupert,                                                 Case No:         20-cr-104 (NEB/TNL)
                                                                    Date:             September 30, 2020
                                   Defendant.                       Court Reporter: Lynne Krenz
                                                                    Courthouse:       St. Paul
                                                                    Courtroom:         Devitt Courtroom
                                                                    Time Commenced: 9:24 a.m.
                                                                    Time Concluded: 12:00 p.m.
                                                                    Sealed Hearing Time: N/A
                                                                    Time in Court:     2 Hours & 36 Minutes
                                                                    Hearing Type: Evidentiary

APPEARANCES:
Plaintiff: Angela M. Munoz and Jordan L. Sing, Assistant U.S. Attorneys
For Matthew Lee Rupert: Jordan S. Kushner, CJA

Deft(s). addtl briefs due: November 2, 2020           Govt. addtl briefs due: November 23, 2020

Non-Dispositive motions taken under advisement as of today: 14, 22, 23, 24, 25, 26, 27, 28, 29
Dispositive motions taken under advisement as of 11/23/2020: 30, 31, 32, 33, 34

☒ ORDER TO BE ISSUED          ☐ NO ORDER TO BE ISSUED           ☒ R&R TO BE ISSUED          ☐ NO R&R TO BE ISSUED

☒ Exhibits retained by the Court   ☐ Exhibits returned to counsel     ☐ Text order to be entered by Clerk’s Office

Reset Hearings:
Voir Dire/Jury Instruction Due Date: To be determined
Trial Date: To be determined Before: Hon. Nancy E. Brasel Crtrm: 3A, St. Paul

Additional Information:

The Court heard testimony from Government witness F.M. Stephens. The Government offered and the Court
received Government Exhibits A, B, C, D, E, F, G, and H.

                                                                                                                        s/EJB
                                                                                                       Signature of Law Clerk
